Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US Patent No.: 8,872,149, from hereinafter “Hsieh”) in view of Ha (US Pub. No.: 2019/0036014), and further in view of Liao et al. (2015/01478664, from hereinafter “Liao”).

Re Claim 1, Hsieh discloses in Fig. 4 and (col. 9, ln 1 – col. 11, ln 22), a semiconductor structure,  
a resistance random access memory (RRAM 400);
a first spacer (455) located at two sides of the RRAM;
a second spacer (460) located outside the first spacer; and
a third spacer (445) located outside the second spacer.

Hsieh fails to disclose:
wherein the second spacer comprises metal material or metal oxide material.


However, Ha discloses in Fig. 1D:
wherein spacer 240A comprises metal material or metal oxide material [0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

In addition, Hsieh fails to disclose:
a top surface of the first spacer is completely covered by the second spacer.

However, Liao discloses:
a top surface of the first spacer (first spacer 1001) is completely covered by the second spacer (second spacer 1201).
Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).






Re Claim 11, Hsieh discloses in Figs. 4 and 6A-6I, a manufacturing method of a semiconductor structure, comprising:
providing a resistive random access memory (RRAM 400);
forming a first spacer (455) on both sides of the resistance random access memory;
forming a second spacer (460) outside the first spacer; and
forming a third spacer (445) outside the second spacer.

Hsieh fails to disclose:
wherein the second spacer comprises metal material or metal oxide material.

However, Ha discloses in Fig. 1D:
wherein spacer 240A comprises metal material or metal oxide material [0097].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

In addition, Hsieh fails to disclose:
a top surface of the first spacer is completely covered by the second spacer.

However, Liao discloses:
a top surface of the first spacer (first spacer 1001) is completely covered by the second spacer (second spacer 1201).

Therefore, the claim would have been obvious to one of ordinary skill in the art at the time the invention was made because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, and “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).

Re Claims 2 and 12, Hsieh discloses, wherein the material of the first spacer comprises silicon nitride (col. 10, ln 31-53).

Re Claims 3 and 13, Hsieh, wherein the material of the third spacer comprises silicon oxide (Col. 10, ln 31-53).

Re Claims 4 and 14, Hsieh fails to disclose, wherein the material of the second spacer comprises titanium, titanium nitride, titanium oxide, tantalum, tantalum nitride, aluminum nitride and aluminum oxide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Re Claims 5 and 15, Hsieh discloses in Fig. 4, further comprising a contact structure (470, 475) located on a top surface of the resistance random access memory and electrically connected with the resistance random access memory.

Re Claims 6 and 16, Hsieh discloses in Fig. 4, wherein the top surface of the resistive random access memory and a top surface of the second spacer are aligned with each other.

Re Claims 7 and 17, Hsieh fails to disclose, wherein the top surface of the resistive random access memory is lower than a top surface of the second spacer.

Re Claims 8 and 18, Hsieh discloses in Fig. 4, wherein the second spacer covers part of the first spacer when viewed in a vertical direction.

Re Claims 9 and 19, Hsieh fails to disclose, wherein a thickness of a part of the second spacer covering the first spacer is between 20 nm and 60 nm.
However, Hsieh discloses the thickness of the second spacer is between 1 nm and 5 nm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Re Claims 10 and 20, Hsieh discloses in Fig. 4, further comprising a dielectric layer (465) covering the third spacer, wherein the material of the dielectric layer comprises an ultra-low dielectric constant material (col. 10, ln 54-65).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MARVIN PAYEN/Primary Examiner, Art Unit 2816